DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first circuit to receive reaction-specific data associated with a plurality of reactions to an audio/visual content by a plurality of users, the reaction-specific data respectively received from a plurality of audio/visual user devices” in claim 12.
“a second circuit to: categorize each of the plurality of reactions as corresponding to one of a plurality of reaction contexts using the reaction-specific data, the plurality of reaction contexts including a positive reaction, a negative reaction, and a neutral reaction; and in response to the corresponding reaction contexts, tag the audio/visual content and increase a tag count associated with the plurality of reactions contexts for the audio/visual content” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amento in view of Li
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amento et al.(USPubN 2009/0183220; hereinafter Amento) in view of Li et al.(USPubN 2013/0339433; hereinafter Li).
As per claim 1, Amento teaches a method comprising: in response to disseminated audio/visual content, monitoring reactions of a plurality of users to the audio/visual content using reaction-specific data received via communication circuitry from audio/visual user devices(“providing collaborative viewing of a media stream are disclosed. For example, the method establishes a viewing group having a plurality of members, and provides at least one media stream that is accessible by the plurality of members of the viewing group. The method then receives one or more annotations from at least one of the plurality of members of the viewing group relating to the at least one media stream, and saves each of the one or more annotations with a temporal marker.” in Abs). 
Amento is silent about categorizing the reactions as corresponding to one of a plurality of reaction contexts to tag the audio/visual content with the corresponding reaction context.
Li teaches categorizing the reactions as corresponding to one of a plurality of reaction contexts to tag the audio/visual content with the corresponding reaction context(“provide the short clips and/or the categorized emotions since user reactions can be logged or otherwise determined for each segment, including across multiple users” in Para.[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated.
As per claim 2, Amento and Li teach all of limitation of claim 1. 
Amento teaches wherein the plurality of reaction contexts include a positive reaction, a negative reaction, and a neutral reaction, the method further including tagging the audio/visual content by associating text indicative of the corresponding reaction context with the audio/visual content(“avatars may raise and lower their arms to make thumbs up (e.g., see avatar 420.sub.n-1) and thumbs down gestures (e.g., see avatars 420.sub.1 and 420.sub.2) which correspond to positive (or approving) and negative (or disapproving) interest feedback” in Para.[0025], “receives one or more annotations from one or more members of the collaborative viewing group. For example, a viewer may add a text annotation, an audio annotation, and/or a video annotation (e.g., a video camera capturing a reaction of one of the members) while viewing the media stream” in Para.[0037]).
As per claim 3, Amento and Li teach all of limitation of claim 1. 
Amento teaches further including: disseminating the audio/visual content over a communication network for accessibility by the plurality of users; and increasing a tag count associated with the corresponding reaction context for the audio/visual content(“the interest level data from various viewers and/or multiple media streams may be merged to create a group-level interest profile. For example, a service provider may note that a substantial number of annotations were added at a particular point in a sports program. The large number of annotations may be a result of a controversial play during the sports event, e.g., a penalty was called, a spectacular catch or shot was made, a player from one of the teams was ejected, a funny commercial was presented, and the like. Similarly, a service provider may note that a substantial number of annotations were added at a particular point in a movie. For example, the large number of annotations may be a result of an interesting event occurring during the presentation of the movie, e.g., a funny situation was presented, a funny joke was made, a scene with spectacular special effect was presented, a new character was presented, an interesting commercial was presented during a pause in the movie, and the like” in Para.[0021]).
As per claim 4, Amento and Li teach all of limitation of claim 1. 
Amento is silent about wherein monitoring reactions by the plurality of users includes extracting facial features from camera input for one of the plurality of users, and categorizing the particular reaction of the user using the extracted facial features. 
Li teaches wherein monitoring reactions by the plurality of users includes extracting facial features from camera input for one of the plurality of users, and categorizing the particular reaction of the user using the extracted facial features(“the inputs from the front-facing camera of media player 210 can be processed to first detect a face, and then track its movement over time. Since the user's head position can change relative to the tablet camera, the face can be tracked even when it is partly visible. The user's eyes and/or lips can also be detected and tracked over time. As an example, frequent blinks or shutting-down of the eyes may indicate sleepiness or boredom, while stretching of the lips may suggest funny or happy scenes. A visual sub-module of the RSFE module 250 can execute these operations to extract sophisticated features related to the face, eyes, and/or lips, and then can feed the features to the CLR module 260” in Para.[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated.
As per claim 5, Amento and Li teach all of limitation of claim 1. 
Amento is silent about wherein monitoring reactions by the plurality of users includes extracting speech features from microphone input for one of the plurality of users, and categorizing the particular reaction of the user using the extracted speech features.
Li teaches wherein monitoring reactions by the plurality of users includes extracting speech features from microphone input for one of the plurality of users, and categorizing the particular reaction of the user using the extracted speech features(“The user's voice can be separated from the sounds of the movie (which may be audible if the user is not wearing headphones) or other sounds in the environment surrounding the presentation device, and classified, such as either laughter or speech” in Para.[0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated.
As per claim 6, Amento and Li teach all of limitation of claim 1. 
Amento is silent about wherein the plurality of reaction contexts include emotions, and the method further including disseminating a plurality of audio/visual content, including the audio/visual content by: graphically displaying the plurality of audio/visual content, including the audio/visual content, as accessible on a social network; and changing the graphical display associated with the audio/visual content based on the categorization of the one of the plurality of reaction contexts.
Li teaches wherein the plurality of reaction contexts include emotions, and the method further including disseminating a plurality of audio/visual content, including the audio/visual content by: graphically displaying the plurality of audio/visual content, including the audio/visual content, as accessible on a social network; and changing the graphical display associated with the audio/visual content based on the categorization of the one of the plurality of reaction contexts(“the sensed information can be used to create a tag-cloud of reactions as illustrated by reactions 120, which can display a "break-up" or categorization of the different emotions evoked by the movie. In one embodiment, a user can watch a set of the short clips 130 that pertain to any of these displayed categorizations of emotions. The exemplary embodiments can provide the short clips and/or the categorized emotions since user reactions can be logged or otherwise determined for each segment, including across multiple users” in Para.[0021], “Reaction labels can be a direct outcome of reaction sensing, reflecting on the viewer's behavior while watching the movie (e.g., laugh, smile, focused, distracted, nervous, and so forth). Perception labels can reflect on subtle emotions evoked by the corresponding scenes (e.g., funny, exciting, warm, etc.). One or more of the exemplary embodiments can request multiple users to watch a movie, label different segments of the movie, and provide a final star rating” in Para.[0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated.
As per claim 7, Amento and Li teach all of limitation of claim 1. 
Amento teaches wherein the method further including increasing a tag count for each of the plurality of reaction contexts, and graphically displaying the tag counts as being associated with the audio/visual content(Para.[0021]).
As per claim 8, Amento teaches a non-transitory computer-readable medium storing a set of instructions executable by a processor circuit(“the present module or process 505 for providing collaborative viewing of a media stream can be loaded into memory 504 and executed by processor 502 to implement the functions as discussed above. As such, the present method 505 for providing collaborative viewing of a media stream (including associated data structures) of the present invention can be stored on a computer readable medium or carrier, e.g., RAM memory, magnetic or optical drive or diskette and the like” in Para.[0044]) to cause a computing device to: 
capture a reaction of a user to audio/visual content using data from an audio/visual user device(Abs, “receives one or more annotations from one or more members of the collaborative viewing group. For example, a viewer may add a text annotation, an audio annotation, and/or a video annotation (e.g., a video camera capturing a reaction of one of the members) while viewing the media stream” in Para.[0037]); 
communicate reaction-specific data associated with the reaction to tag the audio/visual content; and change a graphical display associated with the audio/visual content based on tag data indicative of a tag count of monitored reactions of a plurality of users, including the user, to the audio/visual content(Para.[0021]).
Amento is silent about categorize the reaction as corresponding to one of a plurality of reaction contexts.
Li teaches categorize the reaction as corresponding to one of a plurality of reaction contexts(“provide the short clips and/or the categorized emotions since user reactions can be logged or otherwise determined for each segment, including across multiple users” in Para.[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated.
As per claim 9, Amento and Li teach all of limitation of claim 8.
Amento is silent about wherein the reaction-specific data includes indication of the categorization and tag of the audio/visual content, and the instructions are executable to change the graphical display with respect to other audio/visual content as categorized for the one of the plurality of reaction contexts.
Li teaches wherein the reaction-specific data includes indication of the categorization and tag of the audio/visual content, and the instructions are executable to change the graphical display with respect to other audio/visual content as categorized for the one of the plurality of reaction contexts(Para.[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated. 
As per claim 10, Amento and Li teach all of limitation of claim 8.
Amento is silent about wherein the instructions are executable to prioritize the graphical display of the audio/visual content over a plurality of other audio/visual content responsive to the tag count being above a threshold.
Li teaches wherein the instructions are executable to prioritize the graphical display of the audio/visual content over a plurality of other audio/visual content responsive to the tag count being above a threshold (“embodiments can adjust for diversity in human reactions, such as a scene that may be funny to one user, but not to another user. Data recorded over many users can assist in drawing out the dominant effects. If a majority or other threshold of viewers laughs during a specific segment, the exemplary embodiments can assign a "funny" tag to this segment. In one embodiment, a weight proportional to the size of the majority can also be assigned to the segment. For example, the weights can also inform the attributes of the tag-cloud, such as when a large number of users laugh during presentation of a movie, the size of "funny" in the tag-cloud can be proportionally large. As another example, if a particular segment is deemed to be "exciting" by the largest amount of users as compared to the correlation of tags for other segments then the "Exciting" tag can appear larger than the other tags as illustrated in the tag-cloud of reactions 120” in Para.[0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated. 
As per claim 11, Amento and Li teach all of limitation of claim 8.
Amento is silent about wherein the instructions are executable to extract reaction features from the data from the audio/visual user device, compare the reaction features to stored features, and increase the tag count in response to the comparison.
Li teaches wherein the instructions are executable to extract reaction features from the data from the audio/visual user device, compare the reaction features to stored features, and increase the tag count in response to the comparison(Para.[0022], [0026], [0031], [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated. 
As per claim 12, Amento teaches an apparatus comprising: a first circuit to receive reaction-specific data associated with a plurality of reactions to an audio/visual content by a plurality of users, the reaction-specific data respectively received from a plurality of audio/visual user devices(Abs, Para.[0037]); and 
a second circuit to: the plurality of reaction contexts including a positive reaction, a negative reaction, and a neutral reaction and in response to the corresponding reaction contexts, tag the audio/visual content and increase a tag count associated with the plurality of reactions contexts for the audio/visual content(Para.[0021], [0037]).
Amento is silent about categorize each of the plurality of reactions as corresponding to one of a plurality of reaction contexts using the reaction-specific data.
Li teaches categorize each of the plurality of reactions as corresponding to one of a plurality of reaction contexts using the reaction-specific data(“provide the short clips and/or the categorized emotions since user reactions can be logged or otherwise determined for each segment, including across multiple users” in Para.[0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento with the above teachings of Li in order to improve the accuracy of video tags being generated.
As per claim 13, Amento and Li teach all of limitation of claim 12.
Amento teaches wherein the second circuit is to identify reactions are associated with unique users of the plurality of users based on the reaction-specific data communicated by the plurality of audio/visual user devices and to increase the tag count using the reaction contexts associated with the unique users(Para.[0021]).
As per claim 14, Amento and Li teach all of limitation of claim 12.
Amento teaches wherein the first circuit and the second circuit are integrated together in a computer system to communicate with the plurality of audio/visual user devices, each of the plurality of audio/visual user devices having a communication circuit and a processor circuit, and the audio/visual content is selected from: a video, a photograph, an audio file, an article, and a trademark(“The endpoint devices 102-107 may comprise customer endpoint devices such as personal computers, laptop computers, Personal Digital Assistants (PDAs), servers, routers, and the like. The access networks 101 and 108 serve as a means to establish a connection between the endpoint devices 102-107 and the NEs 109 and 111 of the IP/MPLS core network 110.” in Para.[0014], “The IP/MPLS core network 110 also comprises an application server 112 that contains a database 115. The application server 112 may comprise any server or computer that is well known in the art, and the database 115 may be any type of electronic collection of data that is also well known in the art” in Para.[0015], “a media stream, e.g., a television show, a movie, a sports event, a live event, a news program, a documentary, a concert, and the like” in Para.[0018]).

Amento in view of Li and Wilkinson
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Amento et al.(USPubN 2009/0183220; hereinafter Amento) in view of Li et al.(USPubN 2013/0339433; hereinafter Li) further in view of Wilkinson(USPubN 2018/0249215).
 As per claim 15, Amento and Li teach all of limitation of claim 12.
Amento and Li are silent about wherein the first circuit is integrated in a computer system to communicate with the plurality of audio/visual user devices, and the second circuit is to identify one of the plurality of reactions is a disparagement reaction, and, in response, to disregard the respective reaction context associated with the reaction for the tag count.
Wilkinson teaches wherein the first circuit is integrated in a computer system to communicate with the plurality of audio/visual user devices, and the second circuit is to identify one of the plurality of reactions is a disparagement reaction, and, in response, to disregard the respective reaction context associated with the reaction for the tag count(“the media guidance application may determine that the first reaction does not correspond to the type of the media asset corresponding to media asset identifier 104. For example, the media asset may determine that the user reacted with anger to “Superbad” and conclude that anger does not correspond to a comedy. Further, the media guidance application may disregard the first reaction. For example, the media guidance application may disregard the anger reaction to “Superbad.”” In Para.[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Amento and Li with the above teachings of Wilkinson in order to enhance an end user's experience of reviewing video content without disparagement reactions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484